Citation Nr: 0740560	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1963 to May 1965.  
He died in October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) administrative 
decision of April 2005, which found that the appellant was 
not entitled to recognition as the veteran's surviving 
spouse.  In June 2007, the veteran appeared at a hearing held 
at the RO before the undersigned (i.e., Travel Board 
hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims VA DIC benefits as the surviving spouse 
of the veteran, who died in October 2004.  DIC benefits may 
be paid to the surviving spouse of a veteran who died of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Service connection for the cause of the veteran's 
death has been granted.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2007).  A spouse of a veteran is a person whose marriage to 
the veteran is valid according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2007).  

Thus, a surviving spouse must have a valid marriage to the 
veteran, and there must be continuous cohabitation.  With 
respect to the first element, it is not disputed that the 
veteran and the appellant were married in July 1994.  
However, there is a question as to whether the veteran was 
still married to a previous wife at the time of his marriage 
to the appellant.  

The veteran had a complicated marital history.  The evidence 
shows that the veteran married L in May 1964; there are two 
divorce decrees, one showing their divorce in August 1969, 
and the other showing a divorce in January 1973.  After that, 
he married Y in May 1973, and they were divorced in June 
1976.  Meanwhile, in February 1976, he married E, but their 
marriage was annulled in April 1977, on the grounds of the 
existence of a prior, undissolved marriage on the part of the 
veteran at the time they married.  Then, according to a 
marriage license of record, he married J in October 1976; 
according to her sworn statements, they were never divorced, 
which would render the veteran's marriage to the appellant 
void.  

However, under Oklahoma law (the state where the divorces and 
all marriages except the marriages to J and the appellant 
took place), either party to a divorce is prohibited from 
remarrying for 6 months after the rendition of the decree.  
Two of the veteran's marriages occurred within 6 months of 
prior divorces.  Specifically, he was divorced from L in 
January 1973, and he married Y in May 1973; the January 1973 
decree contained an order that neither party shall remarry 
for 6 months after the date of the decree.  This, however, 
does not necessarily mean that the marriage to Y was void, 
particularly in light of the presence of another divorce 
decree pertaining to the veteran and L, entered in 1969.  

Then, within six months of his divorce from Y in June 1976, 
he married J in October 1976.  The June 1976 divorce decree 
contained the provision that "the bonds of matrimony . . . 
are hereby dissolved . . . ; provided, the parties are 
enjoined from marrying any other party for 6 months from this 
date."  (Emphasis added.)  The wording of this decree raises 
a question as to whether the marriage to J could be voidable, 
although a resolution of this issue would involve extensive 
research into the interpretation of the law of Oklahoma, as 
well as the law of Nevada (where the veteran married J).  
However, it is not necessary to reach a determination as to 
this matter, because VA law also provides for benefits to be 
awarded in the case of a "deemed valid" marriage.  

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be "deemed valid" if certain legal requirements are met.  
Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to gratuitous VA 
death benefits.  38 C.F.R. § 3.52.  As can be seen, in order 
for a deemed valid marriage, all of the above criteria must 
be met.

In this case, it is not disputed that the appellant had no 
knowledge of the potential impediment; the other claimant, J, 
was denied surviving spouse status by VA, and did not appeal 
the decision; and the attempted marriage between the 
appellant and the veteran took place more than one year prior 
to his death.  Therefore, for both a deemed valid and a valid 
marriage, there must be continuous cohabitation, and the 
outcome of the instant case depends on whether continuous 
cohabitation is shown.  

The veteran and the appellant did not physically live 
together during the last 16 months of his life, and possibly 
longer.  However, the requirement of continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 38 
C.F.R. § 3.53.  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party, will not break the continuity of the 
cohabitation.  Id.  Thus, the fact that the veteran went to 
live next to his daughters after he was diagnosed with 
terminal cancer is not dispositive.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information. 38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

However, in this case, there is contradictory information.  
While the appellant has stated that the veteran left solely 
because he wanted to spend time with his daughters, her 
testimony indicated that there was little if any contact 
between her and the veteran during the 16 months that he 
lived by his daughters in Tennessee immediately prior to his 
death.  His daughter reported on the death certificate that 
he was divorced, and this is the information the veteran 
provided to the VAMC in Tennessee during his treatment there 
beginning in June 2003.  The veteran's daughter stated that 
the veteran had been separated from the appellant for six 
years, and that during the period from June 2003 to his 
death, the appellant never called or contacted him.  

However, the veteran lived on a trailer on his daughter's 
property; thus, she would not necessarily be aware of all 
contacts of the veteran.  Moreover, as recently as February 
2002, the veteran claimed that he lived with his spouse on 
his Eligibility Verification Report (EVR) form he submitted 
to VA.  The appellant's sister stated that the veteran and 
the appellant, separated and got back together again several 
times from 1999 to 2003.  However, her statement also 
indicated that just before the veteran moved to Tennessee, he 
was living in a trailer on the appellant's brother's 
property, which seems to indicate an intent to separate, 
rather than a matter of convenience.  

In view of these factors, the Board is of the opinion that 
more evidence should be developed in an effort to determine 
the reasons for the separation of the appellant and the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit any 
information in her possession which would 
support her claim, i.e., that her 
separation from the veteran was by mutual 
consent and that they lived apart for 
purposes of convenience, health, business, 
or any other reason which did not show 
intent on the part of the surviving spouse 
to desert the veteran, such as phone bills 
showing they kept in touch during the 
separation, letters or invitations 
addressed to the two of them, and/or 
evidence pertaining to some type of 
commitment, such as a job, that caused the 
appellant to remain in Oklahoma when the 
veteran went to Tennessee; or, evidence 
indicating that the veteran was solely at 
fault in the separation, or any other 
evidence she feels would support her 
claim.

2.  Obtain the veteran's medical records 
from the VA facility(ies) in Oklahoma 
where he received treatment prior to his 
move to Tennessee in June 2003, for the 
period from June 2001 to June 2003, in 
particular, any records of 
psychiatric/mental health treatment, 
evaluations, or hospitalizations, as well 
as any other records which would tend to 
address the veteran's living situation and 
marital status before he moved to 
Tennessee.  

3.  Thereafter, the RO should review the 
claim for recognition as the veteran's 
surviving spouse.  If the claim is denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

